C. Allen, J.
A wife’s release of dower in her husband’s lands, given at his request and for his benefit, is a valuable consideration for a conveyance by him to her of property which is no more than a fair equivalent. Bullard v. Briggs, 7 Pick. 533, Sykes v. Chadwick, 18 Wall. 141. Garlick v. Strong, 3 Paige, 440. It is in this respect like a conveyance of her separate property for his benefit and at his request. In consideration of such a release, the husband in this case agreed to give her the specific shares in question, and more, and also a sum of money. It must be presumed, if the fact is important, that he was solvent at the time; and that, in releasing her dower and accepting his promise for specific reimbursement, she acted in good faith.
In equity, for many purposes, a husband and wife are regarded as distinct persons, and capable of contracting with each other; and it violates no principle of equity to hold the husband’s contract in this case valid and enforceable by her. 2 Kent Com. 164, 166, 174. Story Eq. Jur. §§ 1372,1373, 1377 a. Wallingsford v. Allen, 10 Pet. 583, 594. Arundell v. Phipps, 10 Ves. 139. The circumstance that no trustee was appointed does not destroy the contract. A husband may be a trustee for his wife, either under an express, or implied, or resulting trust. Turner v. Nye, 7 Allen, 176, 181. Hayward v. Cain, 110 Mass. 273. Walker v. Walker, 9 Wall. 743. The agreement was to convey to her all the shares of the corporation. A bill in equity will lie to enforce specific performance of such an agreement. Todd v. Taft, 7 Allen, 371. Duncuft v. Albrecht, 12 Sim. 189. Cheale v. Kenward, 3 DeG. & J. 27. From the time of making the agreement to give these shares to his wife, the husband held them as *142trustee for her; and she was from that time forward the equitable owner of them. Story Eq. Jur. §§ 789-792. To protect and enforce this interest as equitable owner, she would at any time have been entitled to the aid of a court of equity. Atlantic National Bank v. Tavener, 130 Mass. 407, and cases there cited. There was therefore no interest in these shares to which the assignees in insolvency of the husband were entitled. They were not the property of the husband. He held them merely as trustee, with no beneficial interest in them. Assignees in insolvency take their title subject to all equities, unless it is specially provided otherwise by statute. Story Eq. Jur. §§ 1038, 1228, 1229, 1411. In re McKay, 1 Lowell, 345. In re Griffiths, 1 Lowell, 431. Hauselt v. Harrison, 105 U. S. 401. Even the fact that property is so situated that a creditor might seize it on an execution against the debtor, is not decisive in favor of the right of the assignee to take and hold it. Audenried v. Betteley, 5 Allen, 382. The conveyance by the husband to his wife in this case deprived the assignees of nothing to which they were entitled. Nickerson v. Baker, 5 Allen, 142. If this property had come to their possession, they would have been bound to transfer it to the defendant. Story Eq. Jur. § 1411. The fact, therefore, that she had reason to believe that her husband was insolvent, and that the transfer was made with the view of preventing the property from going to the assignees, and under such circumstances that, if the property belonged to him, it would be in fraud of the Gen. Sts. c. 118, § 91, will not prevent her from receiving and holding the property which in equity belonged to her. Bill dismissed.